Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election with traverse of Invention I (claims 16-19) in a reply filed on 06/09/2021 is acknowledged.  
             The traversal is on the ground(s) that the scope of the subcombinations II and I are overlapped and neither of the groups I and II are solely directed to a subcombination of the powerhead or the extension pole. However, first, as stated in the restriction requirement, the subcombniations are not obvious variant. For example, subcombination I is directed to powered tools which are AC powered tool and subcombination II is directed to powered tool, which have a second cord. If applicant believes that the subcombinations II and I are obvious variant, then the applicant should state and applicant’s statement will be used in the rejection of the subcombinations I and II. Second, subombination I with an AC powered has a separate utility such as it could be used as a powered tool connected straight to an outlet without the second cord without of subcombination II connected to the second end of the pole. Conversely, subcombination II as a powered tool with a second cored could be used as powered tool that does not need to be an AC powered tool, as set forth in subcombination I. Applicant’s argument that Examiner has not shown that the process as claimed can be practiced by another materially different apparatus or by hand or that the apparatus as claimed can be used to practice 
            The requirement is still deemed proper and is therefore made FINAL. 
2.         Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
4.           Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,420,278.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 3 of the patent discloses all the limitations in claims 16-19 including that “actuation of the motor is controlled by the second trigger regardless of state of the first trigger.” It should be noted that claim 3 discloses that the first trigger is on the off position. In this case, even if the first trigger is actuated the second trigger controls the motor. Therefore, it second trigger controls the motor regardless of the state of the first trigger. 

Claim Objections
5.        Claim 16 is objected to because of the following informalities: “An AC powered garden tool” should be –An AC motor powered garden tool--.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
 6.             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
7.         Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 16, “the state of the first trigger” lacks antecedent basis.
Claim 1 does not specify and recite a state of the first trigger.


Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claims 16 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Long et al. (2006/0005673), hereinafter Long. Regarding claim 16, Long teaches an AC powered garden tool 100 comprising: a powerhead 102 having a motor 156, a handle 162, a first trigger 166 for actuating the motor, and a power cord (connected to the electric connector 138; paragraph 0044, lines 5-8) for  bypass switch 180 is activated. See paragraphs 0050-0051.
             Regarding claim 19, Long teaches everything noted above including that the second trigger 132 can actuate the motor when the first trigger 166 is in an off position.

10.          Claims 16 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Martin (4,330,938). Regarding claim 16, Martin teaches an AC powered garden tool 10 comprising: a powerhead 40 having a motor, a handle (defined by the handle of drill 40), a first trigger (defined by the trigger of the drill 40; Fig. 1) for actuating the motor, and a power cord 45 for plugging into an electrical outlet; a detachable extension pole 17 for connecting to the powerhead 40, the pole having a second trigger 57, wherein then the pole 17 is electrically attached to the  by the cord 45. It should also be noted that claim does not positively call for an AC motor. Claim merely recites, “a motor,” but it does not call for an AC motor. It should also be noted that if the first switch is depressed (actuated) or not depressed or actuated, the second switch 57 controls the motor when pole 17 is attached to the powerhead 40 and the plug 46 of the drill in connected to the socket 56 of the pole 17. 
             Regarding claim 19, Martin teaches everything noted above including that the second trigger 57 can actuate the motor when the first trigger is in an off position.

Claim Rejections - 35 USC § 103
      11.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



12.       Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Long in view of Weber (7,989,718) or Banta (5,070,576). Regarding claim 2, Long does not explicitly teach that the power cord has at least three electrical St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Banta also teaches a garden tool 100 including a first cord 129 having three electrical contacts, as clearly shown in Fig. 1. It would have been obvious to a person of ordinary skill in the art to provide Long’s powered tool with three connectors, as taught by Weber or Banta, in order to provide more voltage to the motor. 
13.       Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Long in view of Weber or Banta in further view of Devine (5,462,452). Regarding claim 18, Long, as modified above, does not teaches an adaptor that is connected to the power cord that allows the powerhead to be plugged into the electrical outlet. However, Devine teaches an adapter 16 that is connected to a power cord 32 and its connector (36, 38) to allow a powerhead 30 to be plugged into an electrical outlet via cord 120. See Figs. 1-6 in Devine. It would have been obvious to a person of ordinary skill in the art to provide Long’s powered tool, as modified above, with the adaptor connected to the power cord, as taught by Devine, in order to extend the power cord and the reach of the powered tool when the device is used without the extension poll. 

14.       Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin in view of Weber (7,989,718) or Banta (5,070,576). Regarding claim 2, Martin does not explicitly teach that the power cord has at least three electrical contacts.  However, Weber teaches a tool 10 having two connectors 42, 44 each having three electrical contacts. See Fig. 8 in Weber. If it is argued that electrical contacts are the actually the connectors, Weber teaches two connectors. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add an additional electrical connectors to Weber’s power tool, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Banta also teaches a garden tool 100 including a first cord 129 having three electrical contacts, as clearly shown in Fig. 1. It would have been obvious to a person of ordinary skill in the art to provide Martin’s powered tool with three connectors, as taught by Weber or Banta, in order to provide more voltage to the motor. 
15.       Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Martin in view of Weber or Banta in further view of Devine (5,462,452). Regarding claim 18, Martin, as modified above, does not teaches an adaptor that is connected to the power cord that allows the powerhead to be plugged into the electrical outlet. However, Devine teaches an adapter 16 that is connected to a power cord 32 and its connector (36, 38) to allow a powerhead 30 to be plugged into an electrical outlet via cord 120. See Figs. 1-6 in Devine. It would have been obvious to a person of . 

Conclusion
16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571).  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
June 17, 2021